Title: From Thomas Jefferson to John Jay, 27 May 1786
From: Jefferson, Thomas
To: Jay, John



Sir
Paris May 27. 1786.

In my letter of the 12th. inst. which goes by the same packet, but was delivered to a private hand, I had the honour of inclosing to you letters from Mr. Carmichael, Mr. Barclay and Mr. Lambe on the Barbary affairs. Others came to hand last night which are now copying, and will be inclosed to you by the post of this day as far as they can be copied. The whole cannot possibly be in readiness and it is the last post which will be in time for the packet. By these you will see that Mr. Lambe is returned to Spain. I expect soon from Mr. Adams an answer to my letter proposing to instruct Mr. Lambe to repair to Congress. The agreement supposed to be made between Spain and Algiers that the latter shall make no peace with any nation not under treaty with the Porte, is difficult of explanation. It’s existence however may account for the difference of opinion between the Counts de Vergennes and d’Espilly as to the expediciency of our treating with the Porte. If Mr. Adams concurs with me in opinion we shall cease all further proceedings with the Barbary powers till we receive further instructions from Congress; except as to Marocco, which I have hopes we may better succeed in. I have the honour to be with the greatest respect Sir Your most obedient humble servt,

Th: Jefferson

